{¶ 20} I respectfully dissent from the majority's opinion in the instant case, and would instead reverse appellant's conviction for sexual battery as not being supported by sufficient evidence. There is no evidence in the record of force or threat, physical or otherwise, by appellant. While I am aware of the sensitivity surrounding sexual offenses, in my opinion some evidence of compulsion by force or *Page 9 
threat is essential for an alleged offender to "knowingly coerce" another to engage in non-consensual sex. *Page 1